710 S.E.2d 7 (2011)
Herbert M. BELL, Employee
v.
HYPE MANUFACTURING, LLC, Employer and
American Zurich Insurance Company, Carrier.
No. 143P11.
Supreme Court of North Carolina.
June 15, 2011.
Lynn A. Key, for Hype Manufacturing, LLC.
Kelli A. Burns, Charlotte, for American Zurich Insurance Company.
Griff Shuler, for Bell, Herbert M.

ORDER
Upon consideration of the petition filed on the 5th of April 2011 by Defendant (Hype Manufacturing, LLC) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."